Citation Nr: 9904804	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 1, 1995, 
for an award of additional disability compensation benefits 
for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired on June 30, 1982, after completing more 
than 20 years of honorable active military service.  

This matter arises from a decision rendered in September 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that granted the veteran 
additional disability compensation benefits in the form of a 
dependency allowance for his spouse effective September 1, 
1995.  The veteran then challenged the effective date of the 
benefit granted.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C.  Such a hearing was conducted on 
September 14, 1998; the veteran and his spouse both 
testified.  A transcript of that proceeding is of record.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that VA erred in denying him the 
benefit sought.  More specifically, he asserts that he has 
been married to his current spouse since 1971, and that he 
provided VA with the necessary documentation regarding his 
marital relationship when he first applied for VA disability 
compensation benefits in 1982.  From this, he concludes that 
he should be awarded a dependency allowance for his spouse 
from the date of his original claim.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & 

Supp. 1998), has reviewed and considered all of the evidence 
and material of record in the veteran's claims file.  Based 
upon its review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence is against 
an earlier effective date for the grant of a dependence 
allowance for the veteran's spouse.  


FINDINGS OF FACT

1.  The veteran submitted an informal claim for a dependency 
allowance for his spouse in August 1982; in May 1983, he was 
notified that additional evidence was needed to complete his 
claim.

2.  The veteran failed to respond to the VA May 1983 request 
for proof of his marital relationship.

3.  In August 1995, the veteran again requested a dependency 
allowance for his spouse; this was accompanied by additional 
proof of his marital relationship.  


CONCLUSION OF LAW

The criteria for an award of additional disability 
compensation benefits based on the dependency of the 
veteran's spouse prior to September 1, 1995, have not been 
met.  38 U.S.C.A. §§ 103(c), 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.155, and 3.158, 3.401 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first applied for disability compensation in 
August 1982.  At that time, he submitted VA Form 21-526, 
Veterans' Application for Compensation or Pension.  On that 
form, the veteran indicated that he was married.  

By rating decision dated May 6, 1983, the veteran was granted 
service connection for a variety of disabilities; his 
combined rating at that time was 40 percent.  This entitled 
him to a dependency allowance for a qualifying spouse and any 
dependent children.  Later that month, VA notified the 
veteran of his entitlement to disability compensation, and 
indicated that it was necessary for him to submit a certified 
copy of the public record of the termination of his previous 
marriage, as well as a certified copy of the certificate of 
his current marriage, before further action could be taken.  
That letter also informed the veteran that he had one year 
from the date of that letter in which to submit the necessary 
documentation; otherwise, any benefits payable could not be 
paid prior to the date of receipt of the evidence specified.  
Of note is that that correspondence was sent to the same 
address listed by the veteran on his VA Form 21-526.  No 
response to the VA May 1983 letter was received from the 
veteran.

In January 1985, the veteran submitted VA Form 21-686c, 
Declaration of Marital Status.  Therein, he indicated that he 
was married and that he and his spouse lived together.  In 
response, VA again requested that he submit a certified copy 
of his marriage certificate, among other things.  Again, the 
veteran did not respond.  The veteran again submitted a VA 
Form 21-686c in July 1989.  This reflected essentially the 
same information that he had previously submitted.  Once 
again, VA requested that the veteran submit a certified copy 
of his marriage certificate.  Again, the veteran failed to 
respond.  


In August 1995, the veteran requested that he be granted a 
dependency allowance for his spouse.  His request was 
accompanied by a copy of his marriage certificate and a copy 
of the final judgment of divorce with regard to his previous 
marriage.  In response, VA granted the veteran a dependency 
allowance for his spouse effective September 1, 1995.

The veteran testified at a personal hearing at the RO in 
January 1997; as previously mentioned, he also testified 
before the undersigned in September 1998.  In essence, his 
testimony was to the effect that he furnished VA with 
evidence of his current marriage in conjunction with his 
original claim in 1982.  His spouse attested to this, as 
well.  

II.  Analysis

Additional disability compensation benefits in the form of a 
dependency allowance for a spouse will be paid from the date 
of the veteran's marriage if the evidence of that event is 
received within one year of the event; otherwise, it shall be 
paid from the date notice is received of the spouse's 
existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  
In the instant case, the veteran first indicated that he was 
married on his application for disability compensation 
benefits submitted to VA in August 1982.  As such, this 
constituted, at the least, an informal claim for a spousal 
dependency allowance.  See 38 C.F.R. § 3.155(a).  As 
required, VA then informed the veteran of the evidence 
necessary to formalize his claim by correspondence dated in 
May 1983.  Id.  Given his and his wife's testimony to the 
effect that he had already submitted this evidence in 1982, 
it would seem reasonable that the veteran would have 
questioned the purpose of the May 1983 request by VA.  
Despite this, however, the veteran failed to furnish the 
information requested; nor did he otherwise notify VA that 
such a request was either unnecessary or duplicative in 
nature.  His failure to respond, therefore, was tantamount to 
an abandonment.  See 38 C.F.R. § 3.158(a).  It follows that 
once entitlement to the spousal dependency allowance was 
established, benefits could not be paid earlier than the date 
of the new claim.  Id.

The Board has considered the veteran's contention that the 
claims file contains certain evidence relating to his current 
marriage that was not date stamped by VA when received, and 
that, therefore, it must be assumed that it was received as 
part of the veteran's initial application in 1982.  The 
veteran's contention is contradicted by the record.  The 
documents referred to by the appellant are stapled to a VA 
Form 28-0505, Claims Folder Search and Dependency 
Verification, dated August 3, 
1995.  Thus, it appears that this was submitted as one 
package on the latter date.  

Similar circumstances surround the claims submitted by the 
veteran in January 1985 and July 1989.  In both instances, 
the claims file indicates that VA requested that the veteran 
submit additional evidence regarding his marital status, and 
in both instances he failed to respond.

The first instance in which the veteran submitted the 
necessary evidence to support a grant of a dependency 
allowance for his spouse was received by VA in August 1995.  
Accordingly, the first date from which additional disability 
compensation for the veteran's spouse could be paid was the 
first day of the month following the month in which that 
evidence was received.  See 38 C.F.R. § 3.31(a)(1998).  

At his personal hearings, the veteran and his spouse also 
contended that they never received requests for additional 
information from VA in conjunction with the dependency claims 
filed by the veteran in August 1982, January 1985, and July 
1989.  As noted above, the veteran's claims file reflects 
correspondence sent by VA to him requesting, in each 
instance, that he complete the claims process by submitting 
additional evidence.  There is no indication that any of 
these letters were returned to VA as undeliverable.  As such, 
the testimony of the veteran and his spouse, alone, does not 
constitute the "clear evidence" necessary to rebut the 
presumption of regularity as contemplated in Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  It follows that the 
veteran's failure to respond to these notices also 
constituted abandonments.  See 38 C.F.R. § 3.158.  


In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  


ORDER

An effective date prior to September 1, 1995, for the payment 
of a dependency 
allowance for the veteran's spouse is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 7 -


